Citation Nr: 0601913	
Decision Date: 01/23/06    Archive Date: 01/31/06

DOCKET NO.  03-28 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for a 
right knee disability.

2.  Entitlement to a compensable rating for residuals of a 
right great toe fracture.

3.  Entitlement to a compensable rating for allergic 
rhinitis.


ATTORNEY FOR THE BOARD

G. Zills, Counsel


INTRODUCTION

The veteran served on active duty from March 1996 to October 
2000.  

This case comes before the Board of Veterans' Appeals (Board) 
from a March 2002 RO decision which, in pertinent part, 
granted service connection for a right knee disability, 
residuals of a right great toe fracture, and allergic 
rhinitis.  All three conditions were assigned a 
noncompensable (0 percent) rating.  The veteran appealed for 
compensable ratings for these conditions.  A hearing before 
the RO was scheduled in February 2004, but the veteran failed 
to appear for the hearing.  In May 2004, the Board remanded 
the claims to the RO for additional evidentiary development.  
In June 2005, the RO granted a 10 percent rating for the 
veteran's right knee disability.  The veteran continues to 
appeal for a higher rating for this condition.

Upon consideration of the record, the Board finds that there 
is a further VA duty to assist the veteran in developing 
evidence pertinent to his claims for increased ratings.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Thus, the appeal is 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.   


REMAND

The veteran seeks increased ratings for a right knee 
disability, residuals of a right great toe fracture, and 
allergic rhinitis.  The Board notes that in its May 2004 
remand, the RO was requested to obtain copies of all VA 
medical records regarding treatment for the veteran's claimed 
conditions since his October 2000 separation from service, as 
the veteran had alleged post-service VA medical treatment.  

Upon review of the claims file, it does not appear that any 
of the veteran's VA medical records since service have been 
associated with the claims file.  In a June 2004 letter to 
the veteran, the RO asked the veteran to provide information 
regarding VA treatment.  The claims file does not contain a 
response to this request from the veteran.  In light of VA's 
duty to assist the veteran in obtaining records which are 
held by a federal agency and pertinent to the conditions on 
appeal, the Board finds that remand is warranted so that 
additional efforts may be undertaken to obtain these records 
prior to further adjudication of the claims.  See 38 U.S.C.A.  
§ 5103A (West 2002 & Supp. 2005); Bell v. Derwinski, 2 Vet. 
App. 611 (1992); see also VAOPGCPREC 12-95, 60 Fed. Reg. 
43186 (1995).  

Additionally, the May 2004 remand requested that the veteran 
provide information regarding any private medical treatment 
he may have received for the claimed conditions since 
service.  There is no indication in the claims file of a 
response from the veteran, and no private medical records 
have been associated with the claims file.  On remand, the 
veteran should again be provided an opportunity to identify 
any private medical treatment he may have received for his 
claimed conditions since service.  

Accordingly, the Board has no alternative but to defer 
further appellate consideration of the claims and the case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC for the following actions:
  
1.  The RO should obtain copies of all VA 
medical treatment records related to the 
veteran's right knee, right great toe, 
and allergic rhinitis since his 
separation from service in October 2000.

2.  The RO should ask the veteran to 
identify any private medical treatment he 
may have received for his right knee, 
right great toe, and allergic rhinitis 
since his separation from service in 
October 2000.  The RO should then obtain 
copies of the related medical records and 
associate them with the claims file.

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority, and in doing so the 
RO should take into account all evidence 
submitted since the September 2005 
supplemental statement of the case.

4.  If the benefits sought on appeal 
remain denied, the RO must furnish the 
veteran an appropriate supplemental SOC 
(to include citation to all additional 
legal authority considered, and all clear 
reasons and bases for the RO's 
determinations), and afford him the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


